Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Farhad Shir on June 2, 2022.


The application has been amended as follows: 
In the claims:
Claim 1. (Currently Amended) A particulate filter comprising a plurality of honeycomb -shaped segments configured to be provided in parallel, the segment including a plurality of cells, wherein a density of cells of the segment disposed in an outer circumference part is set to be lower than a density of cells of the segment disposed in a center part, and the segment disposed in the outer circumference part is configured to have the density of the cells thereof which is lower as an end surface of the segment disposed in the outer circumference part has smaller area relative to areas of remaining segments disposed in the outer circumference part.

Claim 4 (Canceled).

The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest A particulate filter comprising a plurality of honeycomb -shaped segments configured to be provided in parallel, the segment including a plurality of cells, wherein a density of cells of the segment disposed in an outer circumference part is set to be lower than a density of cells of the segment disposed in a center part, and the segment disposed in the outer circumference part is configured to have the density of the cells thereof which is lower as an end surface of the segment disposed in the outer circumference part has smaller area relative to areas of remaining segments disposed in the outer circumference part.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774